 Case 19-30500       Doc 151      Filed 04/13/21 Entered 04/13/21 11:27:59           Desc Main
                                   Document     Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF MASSACHUSETTS
                                WESTERN DIVISION




  In re:
                                                           Chapter 11
                                                           Case No. 19-30500-EDK
  HANKEY O’ROURKE
  ENTERPRISES, LLC,

                         Debtor



                    DEBTOR'S MOTION TO CONTINUE HEARINGS


       NOW COMES Hankey O’Rourke Enterprises, LLC (the "Debtor"), through its counsel,

and hereby moves that the hearing on the Motion of IOFUS-FCC I HOLDINGS, LLC to for an

Order Converting the Case to Chapter 7 [Docket No. 85, the “Motion”], and the hearing on the

Debtor’s motion for continued use of cash collateral (collectively, the “Motions”), be continued

to May 24, 2021 at 10:00 a.m. In support thereof, the Debtor respectfully states as follows:

       1. Hearings on both matters are currently scheduled for April 15, 2021 at 12:30 p.m.


       2. On April 8, 2021 the Court scheduled an evidentiary hearing on confirmation of the

Debtor’s plan of reorganization for May 24, 2021.


       3. The Debtor requests that both of the Motions be continued to the same time as the

hearing on confirmation, with continued use of cash collateral to be on the same terms and

conditions that have been approved by this Court.


       4.   Counsel for the Debtor has conferred with counsel for IOFUS, who assents to the

allowance of this motion.
 Case 19-30500                 Doc 151   Filed 04/13/21 Entered 04/13/21 11:27:59   Desc Main
                                          Document      Page 2 of 2
                                                      2


         Respectfully submitted this 13th day of April, 2021.


                                              HANKEY O’ROURKE
                                              ENTERPRISES, LLC



                                            By: /s/ Steven Weiss
                                             Steven Weiss, Esquire
                                             BBO# 545619
                                             Shatz, Schwartz and Fentin, PC
                                             1441 Main Street, Suite 1100
                                             Springfield, MA 01103
                                             (413) 737-1131
                                             sweiss@ssfpc.com

19\0178\Motion.Continue.1603
